Deposit-guarantee schemes as regards the coverage level and the payout delay (debate)
The next item is the report by Mr Ehler, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 94/19/EC on Deposit Guarantee Schemes as regards the coverage level and the payout delay - C6-0361/2008 -.
Mr President, Commissioner, ladies and gentlemen, today we are closing a very fast process to reform the Deposit Guarantee Directive. The whole procedure demonstrates the capability but also the limitations of the European institutions. It was only in mid-October that the Commission tabled a proposal to amend the directive, which has both a political and an economic objective, namely to restore depositors' confidence in the financial market, the cross-border activities of banks and the regulation of the financial markets in general.
We have achieved an increase in the level of deposit guarantees, a clear reduction in payout deadlines in case of a crisis and the abolition of joint deposit guarantees. It was unacceptable that large banks were unable to foresee the demise of their own institution and for small depositors to go down with them. We have achieved an increase in the level of deposit guarantees from 2010 to EUR 100 000, which covers 90% of deposits in Europe.
We in the European Parliament played a quick and constructive role in the process. We waived numerous parliamentary rights, but we got things moving. We considered the three-day deadline to be unrealistic from the start. I think that 20 days is a promise that can be kept in practice and will not disappoint depositors.
It was important to re-incorporate small undertakings. In light of the systemic stabilisation of the financial markets, it would have been a fatal signal to only guarantee private deposits. We also saw - and this is particularly important - the need for emergency payouts, because there is a very direct connection between the deposit guarantee scheme and stabilisation measures in institutions, especially in the practical cases that we have witnessed in the past.
The limitations, of which we are obviously aware, lie in introducing as far-reaching an issue as harmonisation into a procedure at such short notice. A whole series of Member States wanted the directive to prevent possible distortions of competition and to set a ceiling for Europe in deposit guarantees. The concern addressed in the inquiry that we attached to this was right, but we should not anticipate the result.
The view that expectations and the political assurance associated with the fact that Member States such as Germany or Ireland are jumping the gun in the financial crisis and promising an unlimited guarantee are problematic and would lead to distortions of competition on the market is only right up to a point, because we have to say quite clearly that these are political promises which are neither enforceable nor indictable.
However, we must ensure that maximum harmonisation does not result in a lowering of the guarantee in individual Member States, which in turn would reinforce distortions of competition on the basis of differences in the financing of the systems. In this respect, it was an astute move to formulate harmonisation on the horizon, in other words that we have formulated a whole series of questions which have to be answered first, because - and I said these are the limitations of the procedure - discussing questions, which we have not been in a position to approach in Europe over the last five years, in a nine-week marathon process is not without its dangers.
I should like once again to express my gratitude for such strong teamwork between the groups in Parliament. Numerous compromises had to be made, but we succeeded in sending out a signal that was important in stabilising the financial markets. We in the European Parliament have also made a substantial contribution in making this very rudimentary draft clear and really useful.
I should like once again to thank everyone who was prepared to waive parliamentary rights in this procedure.
Member of the Commission. - Mr President, I would like to thank the rapporteur for his work on this file, which has turned out to be more complicated than expected. We take our commitment to maintaining depositor confidence in times of financial turmoil very seriously and I am grateful for Parliament's willingness to treat this issue rapidly.
However, I also have to admit that I am disappointed with certain proposed amendments to the Directive on Deposit Guarantee Schemes, especially on pay-out delays.
Let me recall that on 8 December this House voted in favour of a pay-out period of a maximum of two weeks. However, the compromise currently on the table provides for a pay-out delay of four weeks, which can be further extended to six weeks. When you add to this another week of decision-making by competent authorities, this means seven weeks. Seven weeks is a very long time for depositors who are unable to buy food, pay bills or use their payment cards.
Let us not forget that the regime currently in force, which allows for a pay-out delay ranging from three to nine months, will remain in place for a further two years.
I am concerned about the message this sends to European citizens and how it will affect our confidence. I am concerned about the possibility of having to witness once again pictures of citizens queuing at their bank the next time they hear that the bank is in trouble. My concern is that several weeks of no access to one's funds is too long a time to keep depositors' nerves calm in a crisis situation.
I also regret that the compromise on the table is not more ambitious in increasing the level of coverage. Let us not forget that nearly all Member States had already increased their coverage to EUR 50 000 by October 2008. This is why the Commission proposed to send a clear signal to depositors that their protection will be increased almost immediately. What was meant to be an immediate signal will now have to be postponed to mid-2009.
Nonetheless, the Commission will support the agreement between Parliament and the Council if it is endorsed by your vote. It remains important that the coverage level be increased to EUR 50 000 by the end of June 2009 and eventually to EUR 100 000, and that co-insurance is abandoned from mid-June.
The Commission will come back to other outstanding issues in the report next year. I look forward to working with Parliament on the important task of restoring confidence in the financial system among our citizens.
Mr President, we cannot repeat it often enough: one European voice is the single most important thing in this time of financial crisis. I argue in favour of full European harmonisation of deposit guarantee schemes. This is also what the European Parliament and Mr Ehler want.
In times of crisis, full harmonisation is extremely urgent for two reasons. First of all, it is, after all, our duty to offer the consumer financial protection. Many European citizens associate the credit crisis with uncertainty and fear for the loss of their assets and possessions. We should counter this feeling.
At national level, various Member States have taken measures to offer the consumer financial protection. This was the case in Ireland, but also in the Netherlands, where the guaranteed amount has been increased temporarily from EUR 40 000 to EUR 100 000. Like Ireland, the Netherlands feels responsible for the protection of private and small companies.
It is, however, necessary to enshrine the measures implemented in relation to deposit guarantee schemes in one European directive. After all, we know only too well what a lack of cooperation and supervision can bring about. We should do this, though, in a uniform manner, and this is why I am in favour of one maximum amount. We will have this in 2010, provided we follow the rapporteur's proposal. The maximum amount is EUR 100 000.
The present situation, in which Member States, such as Germany and Ireland, offer unlimited cover represents a risk to Europe. Thanks to these unlimited guarantees, funds from the Netherlands and the UK, for example, will be moved to the neighbouring countries, which has an adverse effect on stability.
I am pleased that the Council agrees with me on this. Mr Ehler has made sound proposals, including with regard to small and medium-sized companies. These companies should continue to fall within the scope of the deposit guarantee scheme. To my mind, we, the European Parliament, have thus achieved a good result on behalf of consumers and small and medium-sized enterprises, and I hope that the Commission will back this initiative up.
Mr President, in this matter, Commissioner, I believe that you can be very pleased that the European Parliament exists. This is firstly because, a few months ago, we adopted another report prepared by Mr Ehler. On that occasion, I said to you that the crisis into which the European Union had clearly entered was forcing us to reconsider this issue, even before the outcome of all the impact studies that you had planned. It needed the Council to give you the order to act, and I regret that, but that is how it was. I also regret that, after the country from which you originate introduced a system which very nearly destroyed your mandate, namely the internal market, you did not speak in public.
Let us not focus on the past, however, but rather look to the future and to the proposal that is now on the table. It is a reasonable proposal which is appropriate in the circumstances and I warmly thank the rapporteur for his drive and determination to allow us to reach agreement at first reading. This has ensured maximum harmonisation, which meets the expectations of our citizens who, faced with the reality of this crisis, are worried that this deposit guarantee scheme could prove tough on their savings, whether these are large or small and whether we are talking about local authorities or small and medium-sized enterprises.
I am delighted that we have reached agreement with the Council to extend the scope of the directive, which the Commission wanted to limit to individuals only, even though SMEs and local authorities are also clearly concerned about the guarantee of their deposits.
I am also delighted that we have achieved this maximum harmonisation of EUR 50 000 today and EUR 100 000 tomorrow, with a commitment from the Commission, no doubt for the successor of Mr McCreevy, to allow us to assess the conditions under which we could harmonise even further, and eventually set up a European guarantee fund. There is clearly a concern about the risks of distortion in terms of competition, but it is not just a question of concern, and on this I believe that the rapporteur will agree with me. There is also an opportunity for the European Union to manage the crisis, to avoid panic and to guarantee the rights of depositors. It seems to me that this was clearly the main concern for the European Parliament.
I have one regret in these negotiations, which is that, as regards the basics, we have learnt lessons from the bad example of Ireland, but we have not learnt lessons from the bad example of Iceland. In Iceland too much interest was promised on deposits, which forced the European Union to engage in negotiations with that country to cover the guarantees over and above the interest rates that could be applied under normal market conditions. However, based on the report that the Commission will forward to us, I hope that we can take these negotiations further, while also bearing in mind the conclusions that the group, for which the Commission has entrusted responsibility to Jacques de Larosière, may give us on the way to organise this mechanism in a harmonised manner in future.
on behalf of the ALDE Group. - Mr President, all the institutions have been ambitious in this project, though not all in the same direction. The Commission was ambitious in proposing a minimum guarantee of EUR 100 000 and a payout term of three days. The Council has been ambitious in opting for maximum harmonisation, and Parliament has been ambitious to make sure that it works for the citizen. I wish to thank the rapporteur and other colleagues for their cooperation.
The proposal to go in one jump from procedures that might in some countries not even cope with the current nine months allowed for paying out to just three days was maybe over-ambitious. We agree to a final timeframe of up to a possible maximum of 35 days, but a little reluctantly because we would have preferred a rather shorter timeframe. Thirty-five days without access to funds still leaves citizens in a difficult position. This makes possibilities for emergency payouts important or, better still, arrangements for continuity of banking services.
Taking the bold step of maximum harmonisation means there are consequences to address, making this the first stage of a work in progress, which is evidenced by the number of items that the Commission is asked to report on by the end of next year. One of the consequences is the need to have some higher balance exemptions, and I welcome the grandfathering of some socially relevant higher balanced provisions that were in place by the start of 2008.
However, we have learnt lessons since then. Indeed, that is what this entire directive is about: recent lessons. It is regrettable that we could not obtain an unreserved commitment to allow a higher protection for temporarily increased balances that occur, such as when houses are sold or pension lump sums paid out.
Following the collapse of the Icelandic banks, there have been unhappy losses in such circumstances and it has put in train plans for special protection in several Member States. People in long-term possession of large funds to put on deposit can do this and make the deposit safe by splitting it between institutions, but it is unrealistic to ask that lump-sum payments be channelled that way.
The consequences of losses of lifetime funds is a lesson we do not need to learn again, so I hope the Commissioner will indicate enthusiasm to allow additional protection for special temporarily increased balances, which we have asked him to report back on also by the end of next year.
(FR) Mr President, although it was necessary to restore confidence, we know that the political decision made by the Finance Ministers to increase the deposit guarantee level has resulted in a number of technical difficulties and consequences.
This increase in the guarantee to EUR 50 000, and at a later date to EUR 100 000, must lead to a re-examination of the operability and feasibility of the systems introduced in the Member States. That is why I must pay homage to the rapporteur, Mr Ehler, who approached his work with an open mind. For my part, I will support the compromise reached by the rapporteur during the trialogue with the Council. I should, however, like to make three points.
The first one concerns the payout delay. The period of 20 days before deposits are refunded may seem too long to some people, but I would ask them to think about everything that needs to be done before this refund can take place. Barring bad faith, they will understand that a period of just a few days to collect and verify the information and then make the payment is quite simply unrealistic. Twenty days is in fact already very tight.
Mr President, unfortunately I know what I am talking about because Luxembourg has the sad privilege of having to apply the deposit guarantee scheme in the case of Kaupthing Bank. We can draw some lessons from this, which must be heeded, particularly if we want to make progress in the interests of savers. It is vital to distinguish between bankruptcy and suspension of payments of a credit institution. With a suspension of payments, a takeover of the bank may be envisaged. However, refunding deposits very quickly would have the effect of making this scenario impossible. As a result, the directive must make this distinction.
The second lesson is that, in most Member States, the deposit guarantee schemes need to be reworked due to the new requirements. We must therefore allow them time to act. In my view, the proposed periods are reasonable. However, Commissioner, between our 20 days and the 7 weeks that you are talking about, there is quite a gap.
Lastly, Mr President, while it is vital to restore confidence among savers, it would be a fatal mistake to impose unviable solutions. That is why I have pleaded for moderation. Excessive requirements would simply aggravate the situation. I have finished, Mr President, but it was important to review the issues and not to talk at a speed that our interpreters could not follow.
(ES) Mr President, Commissioner, ladies and gentlemen, the financial crisis has put the operation of deposit guarantee schemes to the test in the European Union. The resulting tensions have shown that the inadequacies in their coverage and operation have shaken depositors' confidence and that the unilateral measures adopted by some Member States to address the situation have a significant cross-border impact and destabilising effects. That has increased demand for joint action to correct the failings detected and to carry out a thorough review of the regulatory framework.
The text that has been negotiated reflects the excellent work done by Mr Ehler, who put together an ample consensus in the Committee on Economic and Monetary Affairs. Its adoption will, at first reading, give the green light to a reform addressing two urgently needed issues: raising the level of coverage, and shortening payout delays. It also lays the foundations for a review to harmonise bank deposit guarantees across the European single market.
I welcome the proposal to raise the guaranteed coverage level for deposits initially to a minimum of EUR 50 000 and to consider harmonising it at EUR 100 000 by the end of 2010, depending on the impact assessment to be analysed by the Commission, taking into account consumer protection, financial stability and competition.
The power given to the Commission to adjust the amount in line with inflation, in accordance with the regulatory procedure with scrutiny, is also appropriate.
Reducing the payout delay from the current three months to 20 working days after the administrative decision or judicial ruling, and assessing a possible reduction to 10 working days, is an appreciable improvement, as is the introduction of the concept of emergency payouts and the obligation to provide depositors with the information they need on the applicable guarantee scheme.
I fully support the requirement for the Commission to produce a thorough report by the end of 2009, addressing important aspects such as harmonisation of the funding mechanisms of the guarantee schemes, justification of full coverage in specific cases, the costs and benefits of a Community guarantee scheme, and the links between deposit schemes and other alternative means.
(BG) The aim of the principal message conveyed by the key changes to the Deposit Guarantee Directive and the guaranteed coverage level and payout delay is to provide higher guarantee levels in order to protect the savings of small investors and maintain confidence in the financial system.
At the moment, it is difficult to assess the fiscal costs associated with the current financial turmoil and its adjustments. Potentially low growth in real GDP for a few years could, at some time in the future, prove to be an additional destabilising factor for fiscal sustainability.
In this climate, a prompt analysis is recommended of the financial mechanisms being used by Member States in order to evaluate the impact of the intervention made. It goes without saying that the deposit guarantee schemes are an effective preventive measure, but their impact is limited to the local environment where they operate. In order to remedy similar weaknesses when investors come to make their choice between the various levels of protection, we need coordination at Community level.
(IT) Mr President, ladies and gentlemen, the recent financial crisis in which the international banking system has been heavily involved has raised many concerns among savers about the future and about the insecurity of their deposits.
To try to rectify the volatility and fluctuation of the markets, and the risk of banks with obvious or hidden liquidity problems failing to pay out, the European Parliament has drawn up a proposal for a directive, together with the Council, aimed at amending deposit guarantee schemes as regards the coverage level and the payout delay. With the aim of restoring general confidence, ensuring the correct operation of the financial sector and better protecting the deposits of individual savers and their families, the European Council of 7 October invited the European Commission to present an urgent proposal to encourage the convergence of deposit guarantee schemes within the European Union.
The measure to be adopted by Parliament today establishes an increase in the minimum level of coverage for private savers to at least EUR 50 000, recognising that many Member States are now looking at raising the minimum coverage to at least EUR 100 000. This directive also provides for a reduction in the payout delay, currently set at three months and extendable to nine months, to a maximum of a few weeks.
In a globalised economy and particularly in Europe where we are witnessing a proliferation of banks and branches, it is crucial for EU Member States to have effective cross-border cooperation between the bank in the country of origin and the bank in the host country. Such cooperation must safeguard guarantees and ensure swift payouts in the event of the insolvency or failure of credit institutions.
Lastly, since the revision of the European Commission directive limits coverage to depositors who are natural persons, I think it would be appropriate to extend this slightly to cover small and medium-sized enterprises; they are actively involved in the production processes of the EU economy and represent irreplaceable human and social assets. SMEs should now, however, be granted legal protection that would not only keep them from the risk of the insecurity caused by bank failures, but would also enable them to operate from a position of greater competitiveness and improved economic, financial and employment stability.
(SK) The current financial crisis obliges us to produce relatively quickly such measures as will eliminate its impact both on citizens and on the economy of the European Union.
The report from my colleague Mr Ehler handles the issue of deposit guarantees in a very balanced way in terms of the amount of cover and payout delays. Despite the Commission's current efforts, I must in this context mention the Commission's lack of flexibility at a time of mounting crisis, aimed at preventing individual Member States from taking uncoordinated decisions over the protection of bank customer deposits.
This lack of coordination has culminated - fortunately only to a limited extent - in customers' chaotic withdrawal and transfer of their deposits to banks in Member States where savings enjoy higher levels of protection. In relation to the need to restore people's confidence in financial institutions we must prepare measures that are as flexible as possible but at the same time based on realistic assumptions.
I share the opinion of the rapporteur that in cases where deposits cannot be accessed a proposed payout period of three days is unrealistic, since the deposit guarantee scheme would probably fail through sheer weight of numbers. The arrangement for exceptional payouts of a limited amount of money within three days therefore seems sensible for cases where the continuity of banking services cannot be guaranteed.
I am delighted that the minimum level for deposit guarantees will be increased to EUR 100 000 by the end of 2009, which will clearly increase depositors' confidence in financial institutions. With regard to our initial experience of the financial crisis I think that small and medium-sized firms, which, by the way, are often unable to obtain necessary loans in times of crisis, should also be brought within the framework of this deposit guarantee directive in order to provide them with at least one way of confronting this crisis.
Mr President, the global economy has been turned upside down in the past few months. We are now left with an appalling vista of insolvency, bankruptcies, nationalisations, the massive destruction of wealth, and stock market write-down. The core institutions of our financial infrastructure have been shaken to their core. Our banks are on their knees, engaged in begging-bowl pleading to national governments.
National governments cannot turn a blind eye due to the strategic importance of banks in oiling the wheels of the real economy. It is shocking and frightening to see that one Irish bank, for example, has lost 97% of its value in the past few months alone.
Deposit-guarantee schemes have therefore been of crucial importance in protecting investors from the worst of the financial crisis currently assailing the world economy. The figure of EUR 100 000 is psychologically as well as economically important, as it reassures investors that their life savings are not under threat.
I congratulate the rapporteur, Mr Ehler, on his work, and I welcome in particular the increase in scope to include guarantees for SMEs. SMEs are our main hope and should be our priority as we look towards the light at the end of the tunnel, as we look to recover quickly from the current recession.
I also echo the call for a more coordinated response in future. The Irish Government acted unilaterally to guarantee Irish banks. In future, there should be an official instrument in place to ensure better coordination between Member States.
To conclude, on a broader note, we must not forget the immense importance of our close economic integration here in the EU and in particular in the euro zone, which has sheltered us from the gale-force winds of the financial crisis. This point is especially relevant for smaller Member States such as Ireland. We need only look north to our island neighbours, Iceland, to see the havoc that can be caused by standing alone in splendid isolation: its currency has collapsed and its economy is in ruins. There is no guarantee that this would not have happened if Ireland and other smaller Member States had not been in the euro zone.
(DE) Mr President, rapporteur, Commissioner, I should like to say to the rapporteur that I am grateful for his expertise, for his attention to detail so as to ensure that unwanted problems do not arise, and for his parliamentary approach to the debate.
This issue affects everyone. Every saver worries about their money when their bank gets into difficulty. Every saver wants to know how safe their money is. Every saver wants to know when and how much they are guaranteed to get back. For this reason, I welcome the increase in the amount of cover and await the assessment of the consequences, so that we can decide if the EUR 100 000 limit is a harmonised or a minimum amount. I welcome the reduction in payout delays and would like to thank all my honourable friends who want to transfer these regulations to SMEs. From the Commissioner I would like verification as to if and how such a way forward is possible.
Mr President, some people like to say that the European Union sometimes operates inefficiently, but this document is a good example of how, when needed, we can act very rapidly given the short time framework during which we reached an agreement.
I just want to say that this agreement sends a very important signal to the citizens of the European Union that we are able to react to their needs. Another very important point is that, though we are very different, we are still able to reach an agreement on major issues such as the amount of deposit guarantees, the pay out period and other subjects important to ordinary citizens. This compromise may not be perfect, but it is nevertheless a good proof that we can act together.
Member of the Commission. - Mr President, I would just like to repeat that, although the results are not fully satisfactory from the Commission's perspective, we would not like to delay or put at risk the compromise that provides some improvements for savers. We will have to work further on the improvement of deposit guarantee schemes.
Of course I commit to meeting the reporting obligations imposed in the directive by the end of 2009. These reports will look at those issues that were outlined by Members here this evening. When we discuss the results of that further work and the proposals that might flow from it, it is my sincere hope that the outcome will be more ambitious. The main issue we have in mind is addressing the confidence of EU depositors for the long term.
Mr President, Commissioner, please do not ruin the compromise which we have put together in such a short space of time, which was no more than an announcement by the Commission which Parliament turned into reality by finding a compromise with the Council, by nitpicking at the interpretation with the outside world. Please communicate it to the outside world for what it is: a very fast reaction by the three institutions, a very far-reaching deliberation towards the harmonisation of the necessary steps, including the inquiries needed, which has a very positive and direct impact on the citizens, namely what we anticipate to be almost full cover of 90% of deposit guarantees and shorter deadlines. We too obviously thought about emergency payouts.
I should like to say once again: the compromise does not simply mean that the three institutions or one of the three, namely the Commission, is saying this is the compromise and now we want to start splitting hairs; it is a joint signal. That is why we engaged in this fast procedure. It would have been politically negligent to engage in intellectual hair-splitting in public. We must communicate this positive signal that we have arrived at together, with the Commission, to the outside world. Otherwise, in the current financial crisis, we would achieve precisely the opposite of where you were strong in your announcement, but which we made possible by turning it into reality.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 142)
(RO) The current economic crisis requires extraordinary measures at a time when an ever-increasing number of Europeans are facing the spectre of unemployment and financial recession. Raising the bank deposit guarantee ceiling for the general population is a welcome measure, which will maintain confidence in the banking system. An initial ceiling of EUR 50 000 and a further one of EUR 100 000 are more than adequate for the states whose banking systems have no long-established tradition, as is the case with Romania and other former Communist states. At the moment, it is important that each state adopts this measure, as otherwise there is the risk of causing panic among the population. Romania is not one of the states with a large number of deposits in excess of EUR 50 000. However, in psychological terms, raising the amount guaranteed can only have a positive impact, given that the population's deposits have fallen, compared to September, by 6% in Bucharest alone. This means that around EUR 600 million have been withdrawn in the course of just a few weeks, which is unprecedented in recent years.
On the other hand, as an MEP, I would like to draw your attention to the fact that this measure needs to be supplemented by a review of the policies for granting credit and of the level of risk being assumed.
Since 1994, EU regulations have ensured that there is a deposit guarantee scheme in all Member States in the event of any bank going bankrupt, and the minimum amount of guaranteed savings is also fixed, at EUR 20 000. Unfortunately, even today the average volume of savings per EU resident is EUR 30 000, which shows that there is a general need to increase the minimum guaranteed savings amount.
The European Council decision of 7 October 2008 in which Member States decided, as a result of the global financial crisis, to provide emergency assistance to guarantee private individuals' savings in the amount of at least EUR 50 000 for one year is a very welcome development. The present initiative by the European Commission will also help bring this into EU law, which will help sustain EU depositors' confidence in European financial markets.
In 2009, as a result of the Commission's recommendations, it is planned for the minimum amount of guaranteed savings to be raised to as much as EUR 100 000, which is a very welcome development for depositors!
Nevertheless, the Commission should definitely also take Member States' actual abilities into consideration in terms of raising the level of guaranteed deposits, in order to avoid situations in which raising the level of guaranteed deposits becomes a 'race', which may result in the poorer Member States finding themselves in a situation where they lack the funds to guarantee what has been guaranteed, and the same unsuspecting depositors may be the ones who suffer from this situation.
Since EU financial markets are very closely interconnected, I support the rapporteur and also call upon the Commission and the Council to improve the required cross-border cooperation and to plan more specific measures that would help ensure better cooperation between Member States in a potential crisis situation.